PATTERSON, Chief Judge.
The issue in this case is whether appellant Barbara Lawton timely filed her complaint under the Florida Civil Rights Act of 1992, sections 760.01-760.11, Florida Statues (1997), against appellee HCA New Port Richey Hospital. The trial court dismissed the action as being untimely filed and entered a final judgment in favor of *1174the hospital. The parties stipulate that the Florida Supreme Court’s decision in Joshua v. City of Gainesville, 768 So.2d 432 (Fla.2000), is controlling and requires a determination that Lawton timely filed her discrimination lawsuit. Thus, we reverse the order granting the hospital’s motion to dismiss and the final judgment and remand for further proceedings.
Reversed and remanded.
ALTENBERND and NORTHCUTT, JJ., Concur.